          Case 3:19-cv-00861-BR        Document 5      Filed 06/21/19     Page 1 of 2




Andrew S. Moses, OSB No. 983009
amoses@gordon-polscer.com
GORDON & POLSCER, L.L.C.
9755 S.W. Barnes Road, Suite 650
Portland, OR 97225
Telephone: (503) 242-2922
Facsimile: (503) 242-1264

Attorneys for Defendant The Prudential Insurance Company of America




                             UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

KEN W. CARLSON,                                   Case No. 3:19-cv-00861-BR

                    Plaintiff,
v.                                                DEFENDANT THE PRUDENTIAL
                                                  INSURANCE COMPANY OF
THE PRUDENTIAL INSURANCE                          AMERICA’S RULE 7.1 CORPORATE
COMPANY OF AMERICA,                               DISCLOSURE

                    Defendant,



       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant The Prudential

Insurance Company of America states as follows: The Prudential Insurance Company of

America is a wholly-owned subsidiary of Prudential Financial, Inc. Prudential Financial, Inc. is

///

///

///




DEFENDANT THE PRUDENTIAL INSURANCE COMPANY OF                                             Page 1
AMERICA’S RULE 7.1 CORPORATE DISCLOSURE
          Case 3:19-cv-00861-BR       Document 5      Filed 06/21/19    Page 2 of 2




a publicly traded company, and no parent corporation or any publicly-held corporation owns 10

percent or more of its stock.

       DATED this 21st day of June, 2019.

                                            Respectfully Submitted


                                            s/ Andrew S. Moses________________________
                                            Andrew S. Moses, OSB No. 983009
                                            amoses@gordon-polscer.com
                                            GORDON & POLSCER, L.L.C.
                                            (503) 242-2922

                                            Attorneys for Defendant The Prudential Insurance
                                            Company of America




DEFENDANT THE PRUDENTIAL INSURANCE COMPANY OF                                          Page 2
AMERICA’S RULE 7.1 CORPORATE DISCLOSURE
